Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 23, 2020

                                     No. 04-20-00212-CR

                                        Felipe Negrete,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2018-05-13279-CR
                     Honorable Camile Glasscock Dubose, Judge Presiding


                                        ORDER

         Appellee’s motion for an extension of time to file its brief is GRANTED. Appellee’s
brief is due on or before February 15, 2021. No further extensions will be granted absent
extenuating circumstances.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court